Per Curiam.

The application is denied for the reáson that the provision of § 195 of the Judicial Code, as amended by the Act of August 22, 1914, c. 267, 38 Stat. 703, which prescribes the *743time within which application may be made to this Court for a writ of certiorari, has been amended'and limited by § 6 of the Act of September' 6, 1916, c. 448, 39 Stat. 726, 727.
Mr. Solicitor General Beck and Mr. Assistant Attorney General Hoppin for. the United States. -Mr. George J. Puckhafer for respondent.
[See ante, 739.].